Order of Erie County Court and judgment of City Court of Buffalo unanimously reversed on the law and facts, with costs in all courts to appellant, and a new trial granted. Memorandum: We find the determination of the City Court of Buffalo was contrary to law and against the weight of evidence. (Appeal from order of Erie County Court affirming a judgment of Buffalo City Court for plaintiffs in an action for additional premiums under insurance contracts.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.